Citation Nr: 0704680	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-12 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.

In January 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

Residuals of a stroke are not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for residuals of a stroke have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letter 
dated in December 2003, prior to its initial adjudication of 
the claim.  Although the originating agency did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which VA 
compensation is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
compensation under the provisions of 38 U.S.C. § 1151 is not 
warranted for residuals of a stroke.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The record also reflects that all available post-service 
medical evidence identified by the appellant has been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Factual Background

A July 1995 progress note from Butler VA Medical Center 
(VAMC) notes that the veteran was not taking any medication 
for his hypertension.

An August 1995 note from Butler VAMC notes that the veteran 
was warned of the risks associated with untreated 
hypertension.  He was instructed to quit smoking, exercise, 
lose weight, and follow through with his medical 
appointments.  The veteran stated that he did not want 
medical treatment through VA and that he would seek private 
medical treatment.  

A May 1996 progress note from Butler VAMC notes that the 
veteran continued to be untreated for hypertension.  

A September 1996 progress note from Butler VAMC notes that 
the veteran stopped taking his blood pressure medication 
because of the side effects.  

A November 1996 progress note from Butler VAMC notes that the 
veteran called to cancel his appointments.  He stated that he 
stopped all of his medication including his antihypertensive 
medication, and was using behavior intervention.  

A progress note from Butler VAMC dated January 31, 1997, 
notes that the veteran was seen for complaints of numbness on 
the right side of the face and right arm.  Dr. Adalja was 
consulted and the nurse informed the veteran that his 
symptoms could be warning signs of a stroke.  The progress 
note also indicates that the veteran verbalized his 
understanding regarding warning signs of a stroke, but that 
he thought his symptoms were due to something else.  The 
assessment was hypertension and agitated affect.  New 
hypertension medication was prescribed and the veteran was 
instructed to return in three weeks to recheck his blood 
pressure.  The veteran refused to see Dr. Adalja or another 
physician and when offered a referral to Pittsburgh VAMC, the 
veteran replied that he would decide over the weekend.  The 
veteran did not return for follow-up treatment at Butler 
VAMC.

A March 10, 1997, private medical record from Butler Medical 
Associates notes the veteran's complaint of an inability to 
move his left eye or the left side of his face.  Also noted 
was that about six weeks earlier the veteran had pain in his 
right shoulder and the right side of his face.  It was noted 
that the veteran does not trust the VA healthcare system.  He 
feels abandoned by the VA system.  On exam there was no 
movement of the left eye.  The assessment was Bell's Palsy 
and severe hypertension.  The veteran refused an 
ophthalmology consult because he had no insurance.  It was 
recommended that he go to Pittsburgh VAMC as soon as 
possible.

A May 1997 medical record from Butler Memorial Hospital 
Emergency Department notes that the veteran was seen for 
numbness on the left side of his face and left shoulder.  No 
diagnosis was noted.

A February 1998 progress note from Butler VAMC notes that the 
veteran had not been seen at Butler VAMC since January 31, 
1997.  The examining physician expressed his deep concerns 
for the veteran's severe high blood pressure and recommended 
admission into the hospital right then, but the veteran said 
he was unable to do so.  

The report of a June 1998 MRI of the brain from Butler Open 
MRI notes extensive abnormal signal seen involving the entire 
pons, midbrain and cerebral peduncles bilaterally.  The 
differential diagnostic considerations for this white matter 
signal included microvascular ischemia, central pontine 
myelinolysis and other neurodegenerative disorders.  

A July 1998 letter from D.M. Lobas, M.D., notes that the 
veteran had had facial weakness for about two years, 
involving both sides of the face.  A possible association 
with Bell's Palsy was noted.  The impression was accelerated 
hypertension.  Dr. Lobas reviewed the MRI of the veteran's 
brain.  Dr. Lobas opined, "I am concerned about his 
increased risk of stroke or heart attack.  I advised him to 
go to the emergency room immediately for evaluation and 
probable admission.  I am hopeful he will do this."  

The report of an October 1998 MRI of the brain from Butler 
Open MRI notes marked improvement since the June 1998 MRI.  
There were non-specific findings which may be seen in 
chronically small vessel ischemic disease or demyelinating 
processes.  

A January 2000 private medical record from Passavant Hospital 
notes that the veteran was seen in the emergency room.  The 
diagnosis was acute anterior myocardial infarction.

An April 2000 report of MRI of the brain done by Butler 
Memorial Hospital notes mild chronic microvascular ischemic 
changes, old left subinsular lacunar infarction, and possible 
dystrophic calcification.  

A May 2001 progress note from Pittsburgh VAMC notes that 
based upon the April 2000 MRI, the impression was stroke 
secondary to hypertension.  The veteran was instructed to 
continue taking his medication for high blood pressure.  A 
follow-up MRI was ordered.

VA medical records from 2002 to 2004 note the veteran's 
history of stroke.  

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in November 2003.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 [all Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable].

Analysis

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for residuals of a stroke because in 
January 1997 a physician at Butler VAMC misdiagnosed as 
Bell's Palsy what was actually a stroke.  The veteran further 
contends that such misdiagnosis and lack of appropriate 
treatment caused an additional stroke in January 1998, and a 
heart attack in January 2000.  Furthermore, the veteran 
claims that VA physicians did not adequately treat his high 
blood pressure, which caused the initial stroke.

With respect to the argument that a physician from Butler 
VAMC misdiagnosed a stroke as Bell's Palsy, the Board notes 
that medical records from Butler VAMC dated January 31, 1997, 
note that the veteran was seen for complaints of numbness on 
the right side of the face and right arm.  Dr. Adalja was 
consulted and the nurse informed the veteran that his 
symptoms could be warning signs of a stroke.  At no time 
during this visit or any other visit to a VAMC was Bell's 
Palsy diagnosed.  However, a March 1997 medical record from a 
private care provider, Butler Medical Associates, notes both 
the veteran's complaints of inability to move his left eye or 
the left side of the face and a diagnosis of Bell's Palsy.  
This is the first and only diagnosis of Bell's Palsy in the 
record.  Therefore, the veteran's argument that the Butler 
VAMC physician's misdiagnosis of his first stroke as Bell's 
Palsy prevented him from getting treatment and caused a 
second stroke must fail because no diagnosis of Bell's Palsy 
was ever made at the Butler VAMC or any other VA facility.  
Instead, such diagnosis was made at a private medical 
facility.

The medical evidence also does not support the veteran's 
second argument that VA physicians did not adequately treat 
his hypertension, thus resulting in the initial stroke.  The 
Butler VAMC records from 1995 to1997 show that the veteran 
repeatedly went untreated for hypertension, decided on his 
own to quit taking his prescribed blood pressure medication, 
or refused medical consults.  He was warned about the risks 
of leaving his hypertension untreated.  He was instructed on 
ways to help reduce his high blood pressure, including losing 
weight, exercise, and quitting smoking.  

The Board has considered the various statements submitted by 
the veteran in support of the claim.  However, in the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of medical 
opinions, the Board must find that his contentions with 
regard to additional disability resulting from the failure to 
properly diagnose his stroke or treat his hypertension to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of a stroke is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


